United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glassboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2136
Issued: July 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 23, 2011 appellant, through his attorney, filed a timely appeal from a
June 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for an additional schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant has more than five percent impairment of the left lower
extremity and more than five percent impairment of the right lower extremity, for which he
received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This is the third appeal before the Board. In a July 12, 2005 decision, the Board reversed
OWCP’s October 14, 2004 decision and found that there was a conflict in medical evidence
regarding permanent impairment of the legs.2 The Board found a medical conflict between
Dr. Ronald Brisman, a Board-certified neurosurgeon, and Dr. Terry Heiman-Patterson, an
attending Board-certified neurologist, on the issue of whether appellant’s neuropathy affecting
his feet was related to the accepted conditions and whether he had a permanent impairment of the
legs related to his accepted conditions. The Board noted that OWCP had accepted the claim for
an aggravation of plantar fasciitis and bilateral heel spurs and that he had bilateral plantar
fasciotomies and heel spur excision in 1997 and 1998. The Board advised that appellant
previously received a schedule award for five percent impairment of each leg on June 18, 2002.
In a July 20, 2010 decision,3 the Board set aside OWCP’s February 17, 2009 decision finding
that a supplemental report from Dr. Dhiraj K. Panda, a Board-certified neurosurgeon selected as
the impartial medical examiner, was needed on the issue of whether appellant had a small fiber
neuropathy and, if so, whether there was any permanent impairment of the legs pursuant to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). The Board noted that any preexisting impairment, whether or not
work related, to the scheduled member was to be included in determining entitlement to a
schedule award. It advised that the hearing representative in the February 17, 2009 decision had
expanded the claim to include the condition of complex regional pain syndrome of both feet.
The facts and the medical history of the case are set forth in the Board’s prior decisions and
incorporated herein by reference.
On remand, following the Board’s July 20, 2010 decision, OWCP sent Dr. Panda letters
dated August 2 and 23, 2010 requesting a supplemental report on the issues of whether there was
a neuropathy and if there was a neuropathy and it was a preexisting condition, to provide an
impairment calculation under the sixth edition of the A.M.A., Guides. It requested that he
submit his report within 3 weeks (21 days). On August 30, 2010 Dr. Panda’s former office
called OWCP and indicated that Dr. Panda had been retired for over nine months and would not
be able to complete the requested report.
On September 17, 2010 OWCP referred appellant, the case record and an updated
statement of accepted facts to Dr. Ronald L. Gerson, a Board-certified orthopedic surgeon, to
resolve the medical conflict. In a November 15, 2010 report, Dr. Gerson noted the history of
injury and appellant’s treatment course. He reviewed the medical records, including diagnostic
studies and presented findings on physical, motor and neurological examination of the lower
extremities. Dr. Gerson diagnosed appellant’s employment-related conditions as plantar fasciitis
of both feet and stated that appellant was status post bilateral plantar fascia releases and heel spur
removals. He indicated that the medical records documented that since undergoing bilateral
plantar fascia releases and heel spur removals appellant was diagnosed by August 24, 1998
electromyogram as having a small fiber neuropathy. Dr. Gerson opined that appellant’s current
symptoms in both feet were a result of a small fiber neuropathy. He opined, however, that the
2

Docket No. 05-706 (issued July 12, 2005).

3

Docket No. 09-1636 (issued July 20, 2010).

2

small fiber neuropathy was an unassociated condition and had no causal relation to the accepted
diagnosis of bilateral plantar fasciitis. Dr. Gerson indicated that, while the most common cause
of peripheral neuropathy in the United States was complications from diabetes mellitus, which
appellant did not have, there were many other causes for peripheral neuropathy and sometimes
the etiology could not be determined. He rationalized that it would be medically impossible for
the conditions of plantar fasciitis and heel spurs to cause a small fiber neuropathy. Dr. Gerson
also stated that the small fiber neuropathy would not be a ratable condition. He opined that,
while he did not have the records concerning the initial plantar fascia release and heel spur
removal procedures, appellant reached maximum medical improvement six months after the
procedures to both feet. Dr. Gerson stated that, while the medical records mentioned appellant
had been diagnosed with complex regional pain syndrome involving both lower extremities, he
did not meet the objective criteria under the A.M.A., Guides for the diagnosis of complex
regional pain syndrome. He indicated that findings of edema, decreased range of motion and
trophic changes (hair, nail and skin) were not present; there was no documentation of any
imaging study showing radiographic changes compatible with the diagnosis of complex regional
pain syndrome and there were no reported findings of trophic bone changes or osteoporosis.
Under Table 16-2, page 501 of the sixth edition of the A.M.A., Guides, Dr. Gerson assigned
Class 1 for appellant’s bilateral plantar fasciitis or the class of diagnosis (CDX). Under Table
16-7, page 517, he assigned a grade 1 modifier for the Physical Examination (GMPE) adjustment
as there were minimal palpatory findings without observed abnormalities. Under Table 16-8,
page 519, Dr. Gerson assigned a grade 2 modifier for the Clinical Studies (GMCS) adjustment
based on the July 7, 2008 magnetic resonance imaging scan studies of both ankles. Under Table
16-6, page 516, a grade 1 was provided for the Functional History (GMFH) adjustment due to
antalgic gait derangement. Dr. Gerson utilized the net adjustment formula of (GMFH – CDX)
+ (GMPE – CDX) + (GMCS – CDX) (1-1) + (1-1) + (2-1) to find a net adjustment of 1. Under
Table 16-2, page 501, he found that as the mid range impairment for plantar fasciitis was 1, the
net adjustment of 1 would render a final impairment of two percent for each foot.
On November 29, 2010 an OWCP medical adviser reviewed Dr. Gerson’s report. With
regard to impairment due to the bilateral peripheral neuropathy, he noted that Dr. Gerson did not
include any impairment due to the bilateral peripheral neuropathy as he felt it was not causally
related to the accepted condition of bilateral plantar fasciitis and bilateral heel spurs. The
medical adviser indicated that Dr. Gerson’s examination did not reveal any objective
neurological abnormalities; thus, there would be no additional impairment to apply. He further
noted that Dr. Gerson found no evidence of a complex regional pain syndrome. The medical
adviser concurred with Dr. Gerson that appellant reached maximum medical improvement six
months postoperatively. He also stated that Dr. Gerson correctly applied the A.M.A., Guides to
his examination findings and concurred with the final impairment rating of two percent.
However, the medical adviser stated that the impairment rating was two percent for each leg as
opposed to each foot.
By decision dated December 14, 2010, OWCP denied an additional schedule award based
on the reports of Dr. Gerson and the medical adviser. Appellant disagreed with the decision and
requested an oral hearing, which was held by videoconference on April 12, 2011. By decision
dated June 23, 2011, an OWCP hearing representative affirmed the December 14, 2010 decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7 It is well established
that in determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).10 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Before applying
the A.M.A., Guides, however, OWCP must determine whether the claimed impairment of a
schedule member is causally related to the accepted work injury.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit
1 (January 2010).
8

See Dale B. Larson, 41 ECAB 481, 490 (1990); supra note 7 at Chapter 3.700.3.b. (June 1993). This portion of
OWCP’s procedure provides that the impairment rating of a given scheduled member should include any preexisting
permanent impairment of the same member or function.
9

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
10

A.M.A., Guides (6th ed. 2009), pp. 383-419.

11

Id. at 411.

12

Michael S. Mina, 57 ECAB 379, 385 (2006).

4

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
When there exists an opposing medical opinion of virtually equal weight and rationale,
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual and medical background, will be given special weight.14
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report.15 However, when the impartial specialist is unable to clarify or elaborate on
his original report or if his supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.16
ANALYSIS
OWCP accepted that appellant sustained aggravation of plantar fasciitis, bilateral heel
spurs and bilateral complex regional pain syndrome of both feet. On June 18, 2002 it issued a
schedule award for five percent permanent impairment to each leg. Appellant requested an
additional schedule award. On the first appeal, the Board found a conflict in medical opinion on
the issue of whether the neuropathy affecting his feet was causally related to his accepted
conditions and whether he had a permanent impairment of the lower extremities related to his
accepted conditions. On the second appeal, the Board found that a supplemental report from
Dr. Panda, a Board-certified neurosurgeon and impartial medical examiner, was needed on the
issue of whether appellant had a small fiber neuropathy and, if so, whether there was any
permanent impairment of the legs pursuant to the sixth edition of the A.M.A., Guides. It noted
that any preexisting impairment, whether or not work related, to the scheduled member was to be
included in determining entitlement to a schedule award. While OWCP twice requested a
supplemental report from Dr. Panda as instructed, his former office advised that he had retired
and was unable to provide a report. Thus, it properly referred appellant to Dr. Gerson, a Boardcertified orthopedic surgeon, to resolve the conflict in medical opinion.17
In his November 15, 2010 report, Dr. Gerson diagnosed employment-related conditions
as plantar fasciitis of both feet and stated that appellant was status post bilateral plantar fascia
releases and heel spur removals. He found that appellant’s current symptoms in both feet were
13

See Federal (FECA) Procedure Manual, supra note 7, Chapter 2.808.6(d) (August 2002).

14

R.C., 58 ECAB 238 (2006); Bernadine P. Taylor, 54 ECAB 342 (2003).

15

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
16

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).
17

See Nancy Keenan, id.

5

the result of a small fiber neuropathy, but opined that the small fiber neuropathy was not causally
related to the accepted work-related conditions. Dr. Gerson indicated that there were several
causes for peripheral neuropathy and sometimes the etiology could not be determined. He
reasoned, however, that it was medically impossible for the conditions of plantar fasciitis and
heel spurs to cause a small fiber neuropathy. Dr. Gerson further found that appellant’s small
fiber neuropathy was diagnosed after he underwent his work-related surgeries; thus, the
condition was not a ratable condition in determining his schedule award. He also found that
appellant did not meet the objective criteria for the diagnosis of complex regional pain syndrome
under the A.M.A., Guides and there was no documentation of radiographic changes compatible
with complex regional pain syndrome or reported findings of trophic bone changes or
osteoporosis. Dr. Gerson stated that appellant reached maximum medical improvement from his
plantar fascia release and heel spur removal procedures six months after the procedures to both
feet and opined under the A.M.A., Guides that he had two percent impairment for each foot from
his employment-related bilateral plantar fasciitis.
OWCP’s medical adviser reviewed
Dr. Gerson’s report and concurred with the impairment rating, with the exception of noting that
the rating was for the lower extremities as opposed to the feet.
In determining that appellant’s impairment for the diagnosed condition of plantar fasciitis
for each foot, both Dr. Gerson and OWCP’s medical adviser referenced Table 16-2, page 508 of
the A.M.A., Guides, which provides a default impairment of one percent of the lower extremity
for the diagnosis of plantar fasciitis. Although the identified impairment involved the diagnosed
condition of plantar fasciitis for each foot, the rating under Table 16-2 pertains to the lower
extremity, not to each foot as Dr. Gerson noted. Dr. Gerson found under Table 16-6, page 516,
the GMFH was 1; under Table 16-7, page 517, the GMPE was 1; and under Table 16-8, page
519, GMCS was 2. He properly applied the net adjustment formula of (GMFH - CDX)
+ (GMPE - CDX) + (GMCS - CDX) (1-1) + (1-1) + (2-1) and found a net adjustment of 1. The
net adjustment of 1 renders a final lower extremity impairment rating of two percent for each leg.
As the two percent impairment rating to each leg is less than the previous award of five percent
impairment to each leg, appellant is not entitled to an additional schedule award.
On appeal, appellant’s counsel contends that Dr. Gerson’s report is insufficient to carry
the weight of the medical evidence. While he asserts Dr. Gerson’s physical examination was
deficient, a review of Dr. Gerson’s report indicates that he performed detailed testing of
appellant, including findings on physical, motor and neurological examination, which were
essentially normal with a bilateral short stance phase at both legs. Counsel also argues that
Dr. Gerson did not resolve the conflict in medical evidence with regard to the small fiber
neuropathy. However, Dr. Gerson clearly noted the presence of the small fiber neuropathy and
presented rationale as to why he believed that it was not employment related. He also
specifically indicated that the small fiber neuropathy should not be considered in the impairment
rating as it occurred subsequent to appellant’s work-related surgeries. As noted, any preexisting
impairment to the schedule member, whether or not work related, was to be included in
determining entitlement to a schedule award. The evidence does not show that this condition
was preexisting. Counsel next contends that the medical adviser resolved the conflict in medical
evidence by disagreeing with Dr. Gerson’s opinion that two percent impairment to each foot was
appropriate and instead two percent impairment to each lower extremity should apply. The
Board notes that the medical adviser was merely applying Dr. Gerson’s findings to the protocols
of the A.M.A., Guides and Table 16-2 clearly indicates that the impairment under that Table is
6

for the lower extremity.18 The medical adviser properly applied the A.M.A., Guides in advising
that the impairment was for the lower extremities and not for the foot.19 Accordingly,
Dr. Gerson’s report is sufficiently detailed and well reasoned to constitute the weight of the
medical evidence. He based his report on a proper history of injury, detailed physical findings
and provided medical reasoning for his conclusions. Dr. Gerson’s medical report represents the
weight of the medical evidence. Thus, appellant did not establish his entitlement to an additional
schedule award.
CONCLUSION
The Board finds that appellant did not establish that he sustained any permanent
impairment causally related to his accepted conditions thereby entitling him to an additional
schedule award under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

18

A.M.A., Guides at 501.

19

See Federal (FECA) Procedure Manual, supra note 7, Developing and Evaluating Medical Evidence, Chapter
2.810.8.k (September 2010) (if a case has been referred for a referee evaluation to resolve the issue of permanent
impairment, it is appropriate for the OWCP medical adviser to review the calculations to ensure the referee
physician appropriately used the A.M.A., Guides).

7

